Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 15, 1989, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*786Ordered that the judgment is affirmed.
The prosecutor’s summation did not deprive the defendant of a fair trial. Many of the remarks to which the defendant now objects were not the subject of an objection at the trial, and are, therefore, unpreserved for appellate review (see, CPL 470.05 [2]). In any event, they were merely responsive to the repeated remarks by counsel for the defense that the People’s main witness was unworthy of belief because she was a drug addict, pregnant, and serving time in jail (see, People v Bartolomeo, 126 AD2d 375, 390). The other claimed errors are either unpreserved for appellate review or harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The sentence was proper (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Miller, O’Brien and Santucci, JJ., concur.